Citation Nr: 0814255	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  03-19 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
lumbosacral strain.

2.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
defective vision due to macular degeneration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran testified before the undersigned at 
a Travel Board hearing in November 2005.  At that time he was 
represented by Texas Veterans Commission (TVC).  A transcript 
of this hearing is associated with the claims folder.  This 
claim was previously before the Board in March 2006 and was 
remanded for further development.  In October 2006 the 
veteran revoked TVC as his representative and appointed 
Disabled American Veterans as his new representative.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The RO denied service connection for lumbosacral strain 
and defective vision, macular degeneration, bilateral in an 
unappealed rating decision dated in February 1973.   

3.  In an unappealed January 1988 rating decision, the RO 
denied the request to reopen the claims for service 
connection for defective vision and a lumbosacral back 
disorder.  

4.  Evidence received since the January 1988 rating decision 
regarding the veteran's claim for service connection for 
lumbosacral strain and defective vision, macular 
degeneration, bilateral is cumulative and redundant of the 
evidence previously of record and does not raise a reasonable 
possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The February 1973 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007). 

2.  The January 1988 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007). 

3.  New and material evidence has not been presented to 
reopen a claim for service connection for lumbosacral strain, 
and the appeal is denied.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).

4.  New and material evidence has not been presented to 
reopen a claim for service connection for defective vision, 
macular degeneration, bilateral, and the appeal is denied.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that his 
current lumbosacral strain and defective vision are related 
to his service in the United States Army from February 1971 
to February 1973.  With regard to the back, he essentially 
argues that although he first injured his back prior to 
service in 1969, he aggravated his back disorder while in 
service.  With regard to the defective vision disorder, he 
argues that he had no problems with his eyes prior to service 
but first developed defective vision shortly after basic 
training and was, at that time, diagnosed with macular 
degeneration.  In a November 2004 statement, the veteran 
indicated that although his vision disorder is inherited, he 
believes it got worse during basic training in service.

Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of this appeal, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).

The Board finds that VA satisfied its duty to notify by means 
of letters sent to the veteran in November 2002, August 2003, 
and April 2006.  These letters informed the veteran of what 
evidence was required to substantiate his claims and of his 
and VA's respective duties for obtaining evidence.  
Specifically, the November 2002 letter informed the veteran 
that he was previously denied service connection for a back 
disorder in February 1973 and that in order to reopen his 
claim, he must submit "new and material evidence" such as 
"documents, statements from lay persons, medical reports, or 
other similar evidence" which "bears directly and 
substantially upon the issue for consideration" and is not 
cumulative or redundant evidence which reinforces a 
previously established point.  The August 2003 letter 
informed the veteran of the status of his claim.  Finally, in 
the April 2006 letter the veteran was informed of the 
specific reasons that his claims for service connection for a 
back disorder and eye disorder were previously denied.  He 
was informed that the evidence needed in his case must relate 
to the reasons for the prior denial.  Additionally, the April 
2006 letter informed the veteran that if "there is any other 
evidence or information that you think will support your 
claim, please let us know."  See 38 C.F.R. § 3.159(b)(1).  
      
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The Board recognizes that the November 2002 letter 
failed to mention that in addition to the veteran's claim for 
lumbosacral strain, his claim for defective vision was also 
previously denied in February 1973 and thus required the 
submission of new and material evidence to reopen the claim.  
This error was corrected, however, by the April 2006 letter.  
The Board also recognizes that the April 2006 was provided to 
the claimant after the initial unfavorable AOJ decision in 
January 2003.  However, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Although the April 2006 notice was provided 
to the appellant after the initial adjudication the claim it 
was subsequently readjudicated in a September 2006 SSOC.  
Thus, the Board finds that the veteran has not been 
prejudiced in this regard.  See Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006) (if compliant VCAA 
notification is not provided prior to VA's decision on the 
claim, this timing defect may be cured by sending new 
(compliant) VCAA notification, followed by readjudication of 
the claim); Prickett v. Nicholson, 20 Vet. App. 370, 377 
(2006). 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 483.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  The April 2006 notice 
letter contains the requirements set out in Dingess/Hartman.    
        
Also during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006).  That decision held, in essence, that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim, as well as the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought.  
In the present case, as discussed above, in the April 2006 
letter, VA provided adequate notice as to the evidence 
required to both reopen the claims for the back and defective 
vision disorders as well as establish entitlement for service 
connection for these disorders.

As the Board finds that the duty to notify the veteran as to 
the evidence needed to substantiate his claim was satisfied, 
the Board must now examine whether the duty to assist was 
satisfied.  The VCAA provides that VA has a duty to assist a 
claimant in obtaining evidence necessary to substantiate his 
or her claim for VA benefits.  See 38 U.S.C.A. § 5103A.  This 
assistance specifically includes obtaining all relevant 
records medical records.  38 U.S.C.A. § 5103A(c)(2) and (d).  
In the present case, the claims folder contains all available 
service medical records, VA treatment records, and available 
private medical records.  In November 2006 the veteran 
submitted a recent private treatment record dated in October 
2006.  Subsequently, in April 2007 he submitted a waiver of 
RO consideration of this report.  38 C.F.R. § 20.1304(c).  In 
written statements, the veteran indicated that his VA 
treatment was at the VA medical facility in Palestine, Texas, 
and such records are contained in the claims file.  At the 
November 2005 hearing, the veteran indicated that he was not 
currently receiving treatment for his back or his vision.  
The Board has carefully reviewed the record, and is satisfied 
that all relevant records are in the file.  Although a VA 
examination was not provided, the requirement to provide a VA 
examination only applies to a claim to reopen a finally 
adjudicated claim if new and material evidence was presented.  
38 C.F.R. § 3.159(c)(4)(C)(iii).  As the Board finds that new 
and material evidence was not presented in this case, there 
is no duty to provide a VA examination.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA, see 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159, and the Board will proceed with an 
analysis of this appeal.

Analysis

The veteran submitted an original claim for service 
connection for a back and defective vision disorders in 
February 1973.  The RO denied that claim in a February 1973 
rating decision, finding that the veteran's lumbosacral 
strain and defective vision due to macular degeneration both 
pre-existed service and were not aggravated during service.  
Specifically, the RO noted that private medical records dated 
prior to service in March 1969 show a back injury in a 
packing plant accident.  The RO also noted that an October 
1971 in-service eye examination showed that the veteran's 
macular degeneration existed prior to service and was not 
aggravated in service.  Although the RO provided notice of 
the denial, the veteran did not initiate an appeal.  Thus, 
the rating decision of February 1973 is final.  38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2007); 38 U.S.C.A. § 7105(c) (West 
2002).

In December 1987 the veteran filed a claim for 
reconsideration of his back and eye disorders.  He submitted 
private treatment records dated from March 1987 through 
November 1987 showing treatment for blindness resulting from 
juvenile macular degeneration.  In a March 1987 private 
retinal consultation, the veteran reported that he had 20/20 
vision upon entering service at age 21 but soon thereafter 
began slowly loosing the central vision in both of his eyes.  
The examiner noted that the veteran showed clinical signs 
suggestive of juvenile macular degeneration.  By rating 
decision dated in January 1988 the RO continued the previous 
denial of service connection for the eye disorder, despite 
the new medical evidence, and found no new evidence 
pertaining to the back disorder.  The RO provided notice of 
the denial in January 1988, but the veteran did not initiate 
an appeal and the rating decision became final.  38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2007); 38 U.S.C.A. § 7105(c) (West 
2002).

In September 2002 the veteran filed a third claim for both 
the back and defective vision disorders.  By rating decision 
dated in January 2003, the RO continued the denial of service 
connection for lumbosacral strain and defective vision due to 
macular degeneration, finding that the veteran had failed to 
submit new and material evidence to reopen his claims.  The 
veteran submitted a notice of disagreement in February 2003 
and a timely appeal was filed in July 2003.  The matter is 
now before the Board for appellate review.

As noted earlier, the RO's February 1973 decision, which 
denied service connection for lumbosacral strain and 
defective vision due to macular degeneration, and the January 
1988 decision, which continued to deny those claims, are both 
final decisions.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  Under 38 C.F.R. § 3.156(a), "new" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007). Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence has been presented) will be 
evaluated in the context of the entire record.  Evans 
v. Brown, 9 Vet. App. 273 (1996).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

In the present case, the February 1973 rating decision denied 
service connection because both the back and defective vision 
disorders were shown to have pre-existed service, and there 
was no medical evidence that these disorders were aggravated 
by the veteran's service.  38 C.F.R. §§ 3.303; 3.306.  The 
January 1988 rating decision denied a request to reopen those 
claims as there was no new evidence pertaining to the back 
disorder and the "new" evidence regarding the eye disorder 
did not establish service connection.  Thus, in order to 
reopen his claims, the veteran must submit medical evidence 
of aggravation of his disorders in service.  

Since the January 1988 denial, the RO has obtained several VA 
outpatient treatment records dated from October 2002 to May 
2007 regarding the veteran's back disorder.  Generally, these 
reports show complaints of chronic low back pain due to 
degenerative arthritis of the spine.  Specifically, an 
October 2002 (CT) computed tomography scan of the lumbosacral 
spine showed "extensive productive thoracic spondylosis."  
Also, a May 2003 CT scan showed mild hypertrophic 
degenerative spurring at L2-3, L3-4, L4-5 and L5-S1 facet 
joints, mild anterior osteophyte formation at multiple lumbar 
vertebral end-plates.  There was no evidence of herniated 
nucleus pulposus, significant disk bulging, or spinal 
stenosis.  

At the November 2005 hearing, the veteran admitted that prior 
to entering the Army in February 1971, he injured his back at 
a meat packing plant in 1969.  However, the veteran testified 
that he completely recovered from that injury and had a 
normal back upon entering service.  He also testified that he 
was treated for back pain while in service.  The veteran has 
also submitted several lay statement stating the veteran's 
back problems were aggravated while in service.    

With regard to the defective vision claim, since the RO's 
January 1988 denial, the veteran has submitted a private 
medical record dated in October 2006, which notes a diagnosis 
of juvenile macular degeneration.  The RO has also obtained 
several VA outpatient treatment records dated from October 
2002 to May 2007.  These records show continued diagnoses of 
macular degeneration.  

At the November 2005 hearing, the veteran testified that 
prior to entering the Army in February 1971, he had normal 
vision.  He testified that he began having difficulty with 
his vision shortly at the end of Basic Training, at which 
point his vision began to rapidly deteriorate.  He stated 
that he was basically blind by the time he left service.  The 
veteran has also submitted numerous lay statements that 
essentially report observations of the veteran's vision 
worsening over the years.  In a November 2004 statement, the 
veteran indicated that although his vision problem was 
"inherited" it was "activated" due to gas training in 
service.          

Upon review of the record, the Board finds that some of the 
evidence presented since the prior final denial of his claims 
in January 1988 is new, in that it was not previously of 
record, but it is not material, in that it does not raise a 
reasonable possibility of substantiating the claims.  As 
noted, the basis of denial in February 1973, and the 
confirmed denial in January 1988, was that both the back and 
defective vision disorders were shown to have pre-existed 
service and there was no medical evidence that these 
disorders were aggravated by the veteran's service.  This 
denial was confirmed in the January 1988 rating decision.

The record shows that the veteran was complaining of back 
pain prior to service.  In his September 1970 pre-induction 
Report of Medical History, the veteran noted the 1969 pre-
service injury to his back and wrote "I have pains in lower 
back."  He also responded "yes" when asked if he 
experienced back trouble.  While the veteran's service 
medical records show complaints of back pain in February and 
March 1971, there appear to be no other complaints of back 
pain throughout the rest of the veteran's service and until 
February 1973.  The first indication of a back disorder after 
service is an October 2002 CT scan showing spondylosis 
approximately 29 years after service.  The newly submitted VA 
outpatient treatment records do not indicate that the 
veteran's back lumbosacral strain was aggravated in service.    

The record also shows that the veteran had trouble with his 
eyes prior to service.  In his September 1970 pre-induction 
Report of Medical History, the veteran responded "yes" when 
asked if experienced "eye trouble."  While the first 
diagnosis of macular degeneration appeared in service, an 
October 1971 in-service medical report shows that this 
disorder probably existed prior to service and was not 
service aggravated.  The March 1987 and October 2006 private 
medical reports appears to support the theory that the 
veteran's macular degeneration existed prior to service with 
the diagnosis of juvenile macular degeneration.  

In summary, the Board has carefully reviewed all the evidence 
of record, but finds that the "new" evidence does not 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
See Hodge, supra.  Given that none of the new records raise a 
reasonable possibility of substantiating the claim, the 
evidence is not new and material, within the meaning of 
38 C.F.R. § 3.156(a), and the claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002).  The Board acknowledges the 
veteran's statements that he believes that his back and 
defective vision were aggravated by active service.  However, 
although the veteran is competent to state that he observed a 
worsening of these disorders during service, the question as 
to whether they were aggravated by an incident of active 
service, within the meaning of 38 C.F.R. § 3.306(a) is a 
medical determination.  At the time of the prior final denial 
of these claims, medical evidence of aggravation was not 
present in the file.  To date, the file still contains no 
such evidence.  Moreover, the veteran's contentions and 
testimony, while new, are essentially cumulative of prior 
contentions of record (i.e. those present at the time of the 
January 1988 and February 1973 denials).  In conclusion, in 
the absence of new evidence that establishes a reasonable 
possibility that the veteran's back and defective vision 
disorders were aggravated during active service, beyond the 
natural progress of the disorders, there is no basis to 
reopen the claims, and the appeal is denied.

ORDER

New and material evidence not having not been received, the 
claim for service connection for lumbosacral strain, is not 
reopened, and the appeal is denied.

New and material evidence not having not been received, the 
claim for service connection for defective vision due to 
macular degeneration, is not reopened, and the appeal is 
denied.



____________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


